DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 22-26 are pending. 

Claim Objections

Claims 22, 25 and 26 are objected to because of the following informalities:  Claims recite terms gNB and eNB without further definition.  Appropriate correction is required.

Claims 22 and 26 are objected to because of the following informalities:  Claims recite term UE without further definition. The term is defined later in the claims.  Appropriate correction is required.

Claim 23 is objected to because of the following informalities:  Claims recites term SGNB without further definition.  Appropriate correction is required.

Claim 24 is objected to because of the following informalities:  Claim recites term gNB-DU and gNB-CU without further definition.  Appropriate correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22, 23, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TSG RAN WG3 Meeting #97bis, R3-173912, Prague, Czech, 9th - 13th October 2017, Title: Support of delta signalling during MN initiated SN change, Source: Huawei, Agenda item: 10.8.1.2, hereinafter known as Huawei. 

As to claim 22, Huawei dicloses a method for a eNB configured to communicate with gNB, the method comprising: receiving, from gNB, a radio resource control (RRC) config indication information element (IE) that indicates whether full configuration or delta configuration is applied using a message to modify a UE context in the gNB (Huawei, Figure 1, section 2, SN Modification Acknowledgment message from S-SN to MN to signal delta configuration; Section 10.3.1 figure 10.3.1-1, SN defined as SgNB (gNB) and MN defined as MeNB (eNB), and message shared between SgNB and MeNB include SeNB modification request and acknowledgement. Message include RRC configuration messages in detailed description of steps 1-9); and performing RRC reconfiguration procedure with a user equipment (UE) after receiving RRC config indication information element IE (Huawei, figure 1, use of RRC configuration message between UE and MN (MeNB) to indicate SN modification).

As to claim 23, Huawei dicloses wherein the message is SGNB MODIFICATION REQUIRED message or SGNB MODIFICATION REQUEST ACKNOWLEDGE message (Huawei, Figure 10.3.1-1, SeNB modification required and SeNB Modification request acknowledge messages between eNB and gNB). 

As to claim 25, Huawei discloses wherein, in the RRC reconfiguration procedure, the eNB sends RRC connection reconfiguration message to the UE after the RRC config indication IE (Huawei, figure 1, use of RRC configuration message between UE and MN to indicate SN modification). 

As to claim 26, the claim is rejected as applied to claim 22 above by Huawei.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Huawei  in view of Wang et al, application no. 2019/022291, hereinafter known as Wang.

As to claim 24,  Huawei discloses wherein, the eNB receives the RRC config indication IE that indicates full configuration or delta configuration, when the UE moves from a gNB-DU to another gNB-DU (Huawei, figure 1, configuration message for delta configuration for moving UE from S-SN to T-SN defined in section 10.3.1 as gNB nodes).  Huawei does not expressly disclose however Wang discloses UE moves from a gNB-DU to another gNB-DU within a gNB-CU (Wang, Figure 3, UE moving form one gNB-DU to another while being administered by gNB-CU using plural RRC configuration messages). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huawei to include the limitations of a gNB-DU to another gNB-DU within a gNB-CU as taught by Wang.  Two gNB-DU are known in the art to be administered by a gNB-CU as part of 5G standard where each DU manage cells and UE’s therein, and manage movement of UE’s between the DU’s. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467